                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             3:18-cr-00264-MOC-DSC-1


UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff.                       )
                                                  )
v.                                                )          ORDER
                                                  )
DANDRE MORRISON,                                   )
                                                   )
               Defendant.                          )


                               AGREED ORDER AND JUDGMENT
                              TO REVOKE SUPERVISED RELEASE

        Upon petition of the U.S. Probation Office, joined herein by the United States Defendant,

 to revoke the supervised release of Defendant Dandre Morrison and for good cause shown

 therein, and also based on agreement of the parties as set forth herein:


                    AGREEMENT OF UNITED STATES AND DEFENDANT

        Defendant agrees and stipulates that he/she has violated the terms and conditions of

 supervised release in the following respects:

 1.     DRUG/ALCOHOL USE (Date violation concluded: 6/20/2020). The defendant has

 violated the condition of supervision that states, "The defendant shall refrain from excessive use

 of alcohol and shall not unlawfully purchase, possess, use, distribute or administer any narcotic or

 controlled substance or any psychoactive substances (including, but not limited to, synthetic

 marijuana, bath salts) that impair a person’s physical or mental functioning, whether or not

 intended for human consumption, or any paraphernalia related to such substances, except as duly

 prescribed by a licensed medical practitioner," in that, the defendant admitted to using an illegal
                                                  1


       Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 1 of 8
substance, to wit, cocaine, on or about the following dates: 01/08/20, 01/09/20, 01/12/20, 01/20/20,

02/18/20, 03/09/20, 06/05/20, 06/20/20 and 07/14/20. (Grade C Violation).

2.     FAILURE          TO      COMPLY          WITH        DRUG        TESTING/TREATMENT

REQUIREMENTS (Date violation concluded: 6/20/2020). The defendant has violated the

condition of supervision that states, "The defendant shall participate in a program of testing for

substance abuse if directed to do so by the probation officer. The defendant shall refrain from

obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy

of the testing. If warranted, the defendant shall participate in a substance abuse treatment program

and follow the rules and regulations of that program. The probation officer will supervise the

defendant’s participation in the program (including, but not limited to, provider, location,

modality, duration, intensity) (unless omitted by the Court)," in that, the defendant failed to comply

with the requirements of the substance abuse treatment program at the McLeod Center by

continuing to use an illegal substance, to wit, cocaine, while in treatment. (Grade C Violation)

       The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,

that the defendant’s violation is a maximum Grade C and that the defendant has a Criminal History

Category of III.

       The parties stipulate, based on U.S.S.G. §7B1.4, that the Guidelines range of imprisonment

for a Grade C violation and a Criminal History Category of III is a term of imprisonment from five

(5) to eleven (11) months.

       The parties agree, pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal

Procedure, that the Court should revoke supervised release and order the defendant to be

imprisoned for a period of five (5) months. If the Court rejects this sentencing agreement, the

defendant has the right to withdraw from this Agreed Order and have an evidentiary hearing on

                                                  2


      Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 2 of 8
the petition for revocation of supervised release.




                                                     3


      Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 3 of 8
                DEFENDANT’S ACKNOWLEDGMENT AND WAIVER

       The defendant acknowledges that he is admitting the violations of supervised release

because he did, in fact, violate the conditions of supervised release set forth above.

       The defendant acknowledges that he has had an opportunity 1) to review the written notice

of the alleged violations of supervised release and 2) to review the evidence against him related to

those alleged violations.

       The defendant further acknowledges that he is aware of the following rights and is

knowingly waiving these rights in exchange for the agreed sentence:

       1) The opportunity to appear personally, present evidence, and question adverse witnesses

           at a revocation hearing; and

       2) The opportunity to make a statement personally to the Court in mitigation of sentence

           and to present mitigating evidence to the Court.

       If the Court accepts the agreed sentence, the defendant knowingly waives the right to

contest the revocation of supervised release and the defendant’s sentence in any appeal or post-

conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial

misconduct, and those claims only, are exempt from this waiver.

       The defendant acknowledges that the Court may impose conditions of supervised release

different from or in addition to those that were imposed in the original sentencing order.




                                                  4


      Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 4 of 8
                                         AGREED SENTENCE

        Upon agreement of the parties as set forth above, it is hereby ORDERED that the

previously imposed period of supervised release is REVOKED.

        It is further ORDERED that the defendant Dandre Morrison be and is hereby

SENTENCED to a term of imprisonment of five (5) months on Count 5 of the judgment.

        It is further ORDERED that the defendant be and is hereby ORDERED to serve an

additional term of supervised release of twenty-four (24) months after being released from the

sentence of imprisonment ordered herein.

        It is further ORDERED that during the additional term of supervised release, the defendant

must abide by the following mandatory and standard conditions that have been adopted by this

Court, as well as the following agreed upon special conditions of supervised release:


        Mandatory Conditions:
   1.    The defendant shall not commit another federal, state, or local crime.
   2.    The defendant shall not unlawfully possess a controlled substance.
   3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
         submit to one drug test within 15 days of release from imprisonment and at least two periodic
         drug tests thereafter, as determined by the Court, unless the condition of mandatory drug testing
         is waived below.
         Check if waived: □ The condition for mandatory drug testing is suspended based on the Court's
         determination that the defendant poses a low risk of future substance abuse.
   4.    Check if applicable: □ The defendant shall make restitution in accordance with 18 U.S.C. §§
         3663 and 3663A or any other statute authorizing a sentence of restitution.
   5.    The defendant shall cooperate in the collection of DNA as directed by the probation officer
         (unless omitted by the Court).




        Standard Conditions:

   1.    The defendant shall report to the probation office in the federal judicial district where he/she is
         authorized to reside within 72 hours of release from imprisonment, unless the probation officer
         instructs the defendant to report to a different probation office or within a different time frame.

                                                      5


        Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 5 of 8
 2.    The defendant shall report to the probation officer in a manner and frequency directed by the
       court or probation officer.
 3.    The defendant shall not leave the federal judicial district where he/she is authorized to reside
       without first getting permission from the Court or probation officer.
 4.    The defendant shall answer truthfully the questions asked by the probation officer.
 5.    The defendant shall live at a place approved by the probation officer. The probation officer shall
       be notified in advance of any change in living arrangements (such as location and the people
       with whom the defendant lives).
 6.    The defendant shall allow the probation officer to visit him/her at any time at his/her home or
       elsewhere, and shall permit the probation officer to take any items prohibited by the conditions
       of his/her supervision that the probation officer observes.
 7.    The defendant shall work full time (at least 30 hours per week) at lawful employment, unless
       excused by the probation officer. The defendant shall notify the probation officer within 72
       hours of any change regarding employment.
 8.    The defendant shall not communicate or interact with any persons engaged in criminal activity,
       and shall not communicate or interact with any person convicted of a felony unless granted
       permission to do so by the probation officer.
 9.    The defendant shall notify the probation officer within 72 hours of being arrested or questioned
       by a law enforcement officer.
10.    The defendant shall not own, possess, or have access to a firearm, ammunition, destructive
       device, or dangerous weapon (i.e., anything that was designed, or was modified for, the specific
       purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    The defendant shall not act or make any agreement with a law enforcement agency to act as a
       confidential informant without the permission of the Court.
12.    If the probation officer determines that the defendant poses a risk to another person (including
       an organization), the probation officer may require the defendant to notify the person about the
       risk. The probation officer may contact the person and make such notifications or confirm that
       the defendant has notified the person about the risk.
13.    The defendant shall refrain from excessive use of alcohol and shall not unlawfully purchase,
       possess, use, distribute or administer any narcotic or controlled substance or any psychoactive
       substances (including, but not limited to, synthetic marijuana, bath salts) that impair a person’s
       physical or mental functioning, whether or not intended for human consumption, or any
       paraphernalia related to such substances, except as duly prescribed by a licensed medical
       practitioner.
14.    The defendant shall participate in a program of testing for substance abuse if directed to do so
       by the probation officer. The defendant shall refrain from obstructing or attempting to obstruct
       or tamper, in any fashion, with the efficiency and accuracy of the testing. If warranted, the
       defendant shall participate in a substance abuse treatment program and follow the rules and
       regulations of that program. The probation officer will supervise the defendant’s participation
       in the program (including, but not limited to, provider, location, modality, duration, intensity)
       (unless omitted by the Court).
15.    The defendant shall not go to, or remain at any place where he/she knows controlled substances
       are illegally sold, used, distributed, or administered without first obtaining the permission of the
       probation officer.
16.    The defendant shall submit his/her person, property, house, residence, vehicle, papers,
       computers (as defined in 18 U.S.C. § 1030(e)(1)), or other electronic communications or data
                                                6


      Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 6 of 8
          storage devices or media, or office, to a search conducted by a United States Probation Officer
          and such other law enforcement personnel as the probation officer may deem advisable, without
          a warrant. The defendant shall warn any other occupants that such premises may be subject to
          searches pursuant to this condition.
   17.    The defendant shall pay any financial obligation imposed by this judgment remaining unpaid as
          of the commencement of the sentence of probation or the term of supervised release in
          accordance with the schedule of payments of this judgment. The defendant shall notify the court
          of any changes in economic circumstances that might affect the ability to pay this financial
          obligation.
   18.    The defendant shall provide access to any financial information as requested by the probation
          officer and shall authorize the release of any financial information. The probation office may
          share financial information with the U.S. Attorney’s Office.
   19.    The defendant shall not seek any extension of credit (including, but not limited to, credit card
          account, bank loan, personal loan) unless authorized to do so in advance by the probation officer.
   20.    The defendant shall support all dependents including any dependent child, or any person the
          defendant has been court ordered to support.
   21.    The defendant shall participate in transitional support services (including cognitive behavioral
          treatment programs) and follow the rules and regulations of such program. The probation officer
          will supervise the defendant’s participation in the program (including, but not limited to,
          provider, location, modality, duration, intensity). Such programs may include group sessions led
          by a counselor or participation in a program administered by the probation officer.
   22.    The defendant shall follow the instructions of the probation officer related to the conditions of
          supervision.

          Special Conditions:

          None.


         It is further ORDERED that any restitution order, fine, and special assessment imposed in

the original Judgment in a Criminal Case are hereby re-imposed and are to be paid in full

immediately, or according to an installment payment plan designated by the U.S. Probation Office

and approved by the Court.

         SO ORDERED and ADJUDGED:
                                                Signed: December 28, 2020




                                                      7

         Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 7 of 8
                                8


Case 3:18-cr-00264-MOC-DSC Document 45 Filed 12/28/20 Page 8 of 8
